Title: From John Adams to Elizabeth Quincy Guild, 25 March 1809
From: Adams, John
To: Guild, Elizabeth Quincy



Mrs. Guild—
Quincy March 25 1809

I am much pleased with your curiosity to investigate the history of your connections Ancestors, and as Mr. Cranch has permited me to see what he has written, and I happen to possess some books that he has not; I take the liberty freedom to make a small addition—
In the second Vol of Blackstone’s Law Tracts, are the great Charter, and the Charter of the Forest with other authentic instruments to which is prefixed an introductory discourse containing the History of the Charter—
In the 32d Page of the introduction the Earl of Winchester was elected by the rest of the Nobility to be guardian of the Liberty of their Country in pursuance of the Charter—In Page 74 He mentions the Originals preserved in the British Museum—This Original I saw, and Mrs. Adams saw with me in the British Museum when we were in England—
In the 39 Page of the second part of this Vol. is the Convention between King John and his Barons. Hic est conventio faeta inter dominum Johaneni Regini Angliae et una parte et Roberteau &c &c &c et Saeclum Comitum Wint &c &c i. e. Saer de Quincy Earl of Winchester.—This original signature and Seal Mrs. Adams and I saw in the Museum—.
In Page 199 of Mat. Paris History of England in the Reign of King John & comte Winton i. e. Saer de Quincy last Earl of Winchester is mentioned as a witness to Kings submission to the Pope—In Page 220 he is mentioned again as Comes Wintoncenses as one of the Barons elected to superintend the observances of the great Character obtained at Runingmede, or as it is here spelled Riemingmede?—
In Page 201 line 34 he is mentioned again as one of the Officers of the army who was sent out to reconnoitre the forces of an Enemy and his Report is mentioned in Page 249 line 42. as Saerus Comes Wintonienses. As a Commander engaged in a Battle apud Linconianis between the King and his Barons.—
In Page 255 line 31 he is mentioned Saero Wintonieus, and as arriving at Danietta among the noble Crusaders.
In Page 261 line 29 his death is mentioned in these words Hoc anno i. e. obierent Henricus de Bounx Comes Hertfordia Saerus de Quincy Comes Wintonienses In Page 736 line 94. is mentioned the death of the Countess of Winchester daughter of the Earl of Hereford in 1252.
In Page 791, line 50 I find another Charter of Concession from King John to S. Comites Wintonia in 1256, in confirmation, concluding "Si quis contra hoc in aliquo tempore veniret, maledietionem dei omnipotentus et nostrum in currat—
In Page 363 line 34. In 1236 in the reign of Henry 3d I find mention of Rogero de Quincy Comite Wintoniensi who after a Battle with the Scots in which he was victorious was rewarded by the King with a Wife, and daughter of Alani de Galewia—
In Page 524 line 20 Comes Wintoniencis Rogerus is mentioned among alii quam plures magnates who wentwith to the King Henry 3d. and made querensorium gravum against him for his injusticeIn Page 613 line 5 R Comes Wintonia is mentioned among the other Barons who made remonstrances to the Pope against his oppressions.
In Page 620 line 58, Comitissa  quaque Albermarliæ, fille filia Alani de Galeweia sarorque Comitessa Wintonia Esdem tempore humanis rebus est exempta.Unde Magna pars Galaweia, eam contingens (eo quod sine liberis decessit.)—In sortem Comites Wincestrice, Rogeri de Quincy qui primo genitam sororum in uxorium dux-erat est translatat—
In Page 646 line 13 Comes Wintonia is mentioned among the other Nobles and Prelates assembled in Parliament in London in the Reign of Henry 3d, 1248 in which warm remonstrances were made against his Tyranny &c—In Page 363 line 34 quoted imperfectly before are these words "Qua victoria Res potitus Deum magnificavit, Dominus seilint exercittium. Et sano factus consolis, dedit in mandatis Rogero de Quincy Comite Wintoninsi, Johan de Baliol et Willielmopilis Comites de Aubemarlia, quod sient tres sorores scilicet et plia’s Alani de Galewia sibi matrimonio copularunt jain in pace jura cos contingentia, sedato monultu possederuntta
In Page 670 line 2 Anno 1250 Robt. de Quincy with many other Earls and Bishops is mentioned as following the King of France into the Holy Land, tam Prelati quam milites.In Page 809 line 47— Obeirunt -qui viri desidiorum in sua florente atate Robertus de Quincy et Willielmus the Longasfrata et Alaniis de Watsaudoy.—
In Page 206 line 11 Et tune igitur Rex Johanses praconreceptionceptum propositions propositum suum aquo credidit aesilire et suam caput conditionam deteriorare; et deterioratam in permiciam regui solidaro Oderat quippe quasi vivus vipere—am omnes regui generosos prascipue tamen Saer de Quincy, Robertum filium Waltori et Cantuariensem Archiepiscopum Stephanum Noverat autem et multiplici dedicerat experientia quod Papa supercilis et ad omnia scelera pra praemiis datis vel promisses caseum et proclivum. Missis igitur sub omni fistinatione Hunciis magnam thesauri summan ipsi transanisit, ea conditione ut naeta subtiliten occasione Cantuariensem Archiepiscopum Conpuedere interater et Barones Angliae quos prius soverat & communicaret. Et hoc saticuler desiderabat et in excommunicatos exheredando. incarcerendo et necando posset malignari.
Quæ igitur nequiter subarraverat, nequias ut in sequentibus dicetur solidavit.
In Page 261 line 2d hoc anno 1220 obierunt Henricus de Bourn Comes Hertfordill Saerus de Quincy Comes Wintoniensis—
There are three Indexes to Matthew Paris in Watt’s Edition in 1684 London–1 Index Rerum et Verborum 2d Index Comiteus et Baronum 3d Index Cognominum scies familiarum. In the two last Indexes the Name of Quincy is found with reference to the Pages where the Persons are mentioned—
In the Nouveaux Dictionaire Historique Article Quincy there is mentioned a Marquis de Quincy a Lieut General of Artillery who distinguished himself in the last Century by his courage and his love of Letters. He published in 1720 the Military History of Lewis the 14th: in seven Volumes in twelves which are bound in Octavo—It is very useful for those who apply themselves to the profession of War, and wish to study marches, campaigns, and the other military operations of War.—This Work I have seen in Paris.
In the French Dictionaire de Trevoux Article Quincy, it is said that Quincy is the Name of a Town in France in the Brie in the Diocess of Maux that is the see of the famous french Orator Rosseut.
Your Uncle Edmund Quincy Esqr. gave to his Grand-daughter the Arms of the Quincy family with an inscription under it in these words, Saer de Quincy, Son of Robert, Son of Saer, was by King John anno regni I made Earl of Winchester Obiit Anno 1219 quarto Henrieco Tortie. His bowels and heart had honourable interment in the Abbey of Gerondon in Compt Leicester. Bears Gules seven masculs ore 38 &c &c. Vide Mills’s Catalogue. Mr Valuois shewed it to me in England and allowed me to have a copy of it taken which Copy I have now in my possession.
You know the History and character of Dr Quincy the Author of the Lexicon Medicum, and of a Clergyman of that Name who published a Vol of Sermons and that both these claimed relations to your Grandfather.
Miss Hanah Quincy made a visit to Mrs. Adams in London and was married while we were there— This Lady you know was once in  America.
All the Branches of families who bear the name have the Arms of the Earls of Winchester—
Madam Quincy my Wifes GrandMother told me that her husband was possessed of a Pedigree in Parchment in which the family was traced from the time of William the Conqueror down to the first of the Name who emigrated to New England that she lent it to Mr. Edmund Quincy your Uncle but could never get it back.—Mrs. Sewell when she was here last told me it was taken out of her fathers parlour at Braintree.
It would be no compliment to a Lady to send her so much crabbed Latin, but your Sons will take a pleasure in making it intelligible, and may one day think themselves obliged for that pleasure to you and their well wisher and / Humble Servt
John Adams